Citation Nr: 1520927	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before the Board in this matter on June 2014.  A transcript is of record.


FINDING OF FACT

The Veteran's Crohn's disease is severe with diarrhea and alternating diarrhea with constipation and constant abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for ulcerative colitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7319, 7323 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006).  However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id.  In the present case, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran an adequate examination.  The VA examination provided was adequate in that it recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  


Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's disability is presently rated under Diagnostic Code 7319, a 0 percent evaluation is warranted where the evidence shows mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted where the evidence shows moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating applies for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

However, the Board notes 38 C.F.R. § 4.114, Diagnostic Code 7323 is also applicable to the Veteran's diagnosis of ulcerative colitis.  Diagnostic Code 7323 provides for a 100 percent rating for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  A 60 percent rating is provided for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  Id. A 30 percent rating is provided for moderately severe ulcerative colitis with frequent exacerbations.  Id.

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The medical evidence of record includes a VA examination that was performed in June 2011.  The examination found the Veteran has been diagnosed with Crohn's disease since 1991 and his intestinal condition causes alternating diarrhea and constipation as well as abdominal pain.  He reported that abdominal pain occurs one third to two thirds of the year and symptoms occur intermittently, as often as twice a day with each occurrence lasting an hour.  He reported five flares within that last year.

A colonoscopy was performed in March 2012 and again in May 2013.  Both reports showed severe Crohn's colitis, internal hemorrhoids, and inflamed, irregular mucosa caused by the Crohn's disease.  Also of record are treatment notes from Associates in Gastroenterology dated August 2010 to September 2012 and March 2013 to April 2013 which reflect consistent treatment for abdominal pain as well as Crohn's disease.

The Veteran also provided testimony at the June 2014 hearing.  He testified that he has constant abdominal pain, constant diarrhea and uses the bathroom quite frequently.  He testified as soon as he eats something, he needs to use the bathroom, which causes disruptions at work.  He further testified there have been times where he has to leave work to go home because he is embarrassed to use the bathroom at work.  The Veteran also described a flare as "constant, like a strong diarrhea flush, maybe little drops of blood."  When a flare occurs, he takes Prednisone for a week or two until he is able to wean himself off of the medication but at all times during the flare, he testified he is in constant abdominal distress with diarrhea.  The duration and frequency of the flare is different, but the Veteran stated sometimes he is in the bathroom every hour or sometimes maybe three or four times or more.  At the hearing, the Veteran testified he has a flare at least quarterly, but sometimes more frequent, lasting from one to two weeks.  But he has had some flares that have lasted a month to two months, which caused him to be extremely sick.  The Veteran also testified to having lost about thirty pounds over the course of the past few years, resulting from the abdominal distress.

Also in the Veteran's July 2013 VA Form 9 he indicated when he has a Crohn's flares it is severe with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. The Board gives probative weight to the Veteran's description of his disability and corresponding symptoms for the entire period at issue, finding his testimony is both competent and credible.  

Taking the June 2011 VA examination findings, and Veteran's testimony regarding his constant abdominal distress, diarrhea and constipation along with his testimony regarding the frequency of his flares or exacerbations, the Board finds the Veteran's disability more closely approximates the 30 percent rating criteria under Diagnostic Code 7319.  The Veteran's testimony and June 2011 VA examination findings provide clear evidence of severe diarrhea as well as alternating diarrhea and constipation along with consistent abdominal distress.

The Board has also considered a rating under Diagnostic Code 7323.  The Veteran's testimony is consistent with a 30 percent rating under this code, which describes moderately severe colitis with frequent exacerbations.  However, a rating in excess of 30 percent requires evidence of numerous attacks a year and malnutrition and only fair health during remissions.  While the Veteran's testimony indicated he has numerous attacks or flares a year and he has lost over thirty pounds in the last few years, the record does not indicate the Veteran is suffering from malnutrition or is in only fair health during remissions.  As such, the Board finds the Veteran's overall disability picture does not approximate the rating criteria of 60 percent under Diagnostic Code 7323.

The preponderance of evidence supports a finding that the Veteran's Crohn's disease has approximated the criteria for a 30 percent rating, under Diagnostic Code 7319, during this period.  Therefore, the appeal as to this issue must be granted.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).


ORDER

Entitlement to an initial disability rating of 30 percent for service-connected Crohn's disease is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


